Citation Nr: 0535090	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  00-20 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for a dental disorder 
due to trauma.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as helicobacter with spastic colon, colon 
polyps, and ascaris lumbricoides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1950 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In November 2003, the matter was remanded to the RO for 
further development.  By an April 2004 rating decision, the 
RO granted service connection for bilateral hearing loss.  
Accordingly, this issue is no longer in appellate status.  

In January 2005, the matter was again remanded by the Board.  

Finally, the Board notes that an April 2004 deferred rating 
decision noted that the issue of service connection for 
tinnitus should be considered, as it had been raised by the 
veteran in a VA examination.  In this regard, a November 2005 
representative statement asked that the issue of service 
connection for bilateral tinnitus be adjudicated.  Therefore, 
the Board refers this matter to the RO for appropriate 
action.    


FINDINGS OF FACT

1.  The veteran does not have a disability of the eyes that 
is related to service or any events therein.

2.  The evidence does not show that the veteran has a dental 
disability resulting from a combat wound or other service 
trauma.

3.  The veteran does not have a gastrointestinal disorder 
that is related to service.  


CONCLUSIONS OF LAW

1.  A disability of the eyes was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A dental disability was not incurred in or aggravated by 
active service.  38 C.F.R. § 3.381 (2005).

3.  A gastrointestinal disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2005).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to: the 
appellant's service medical records (SMR's); the appellant's 
contentions, including testimony provided at a February 2001 
DRO hearing; lay statements; VA treatment records; VA 
examination reports; and private medical reports.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the appellant or on his 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

				I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board 
further notes that there are specific chronic diseases, 
including peptic ulcers (gastric or duodenal), which are 
subject to presumptive service connection if manifested to a 
degree of 10 percent or more within one year of service 
separation.  38 C.F.R. §§ 3.307, 3.309(e).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

It is noted that in the case of any veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  See 38 U.S.C.A. § 1154(b).  

The veteran has stated that a concussion grenade exploded 
three feet from his face while in service in 1951, which, 
inter alia, loosened all of his teeth and damaged his eyes.  
He also stated that he had dysentery while in service, but 
stated that he was not treated for this.  

Service records note that the veteran participated in 
operations against enemy forces in South and Central Korea 
from March 6, 1951 to March 16, 1952.  It is noted that 
service connection has been granted for post-traumatic stress 
disorder based upon the verification of the names of two 
people the veteran claimed he saw killed in action.  However, 
the veteran's DD Form 214 does not reflect any affirmative 
evidence of participation in combat, such as a Combat 
Infantryman Badge (CIB) or a Purple Heart.    

The relevant medical evidence of record includes a service 
medical record noting that the veteran was examined in March 
1952 for intestinal parasites.  The veteran was noted to have 
ascaris lumbricoides.  The veteran's April 1952 separation 
examination report listed his mouth, eyes, and abdomen as 
normal.  His distant vision was listed as 20/20 bilaterally.  
The report did list some restorable teeth and some missing 
teeth.  There were no defects or diagnoses listed.   

On a VA Form 10-2827, dated March 1956, the checked "NO" to 
the question of whether he incurred a dental disability or 
injury to his teeth during service as a result of combat 
wound, service accident, or trauma (injury).  

December 1956 records from St. Vincent's Hospital show a 
diagnosis of pyorrhea and that he underwent an extraction of 
all teeth.  

A May 1992 report from DR. Robert L. Phillips at Alabama 
Ophthalmology Associates listed an impression of early 
pseudophakic bullous keratopathy, left eye greater than the 
right eye.  An undated admission note from Dr. Phillips noted 
that the veteran had cataract and implant surgery of the left 
eye in 1990 and of the right eye in 1991.  It was stated that 
the veteran's vision had decreased to the point where he 
wished to have a corneal transplant performed.  The admission 
diagnoses were pseudophakic bullous keratopathy, left eye, 
pseudophakia of both eyes, and choroidal nevus, right eye.  
It was stated that the veteran was admitted for a penetrating 
keratoplasty on the left.  A November 6, 1992 letter by Dr. 
Phillips stated that the veteran did fine after the 
keratoplasty on his left eye on November 2.   

A March 1993 letter from Retina and Vitreous Associates noted 
that the veteran was seen on March 10 regarding his eyes.  It 
was also noted that the veteran's spouse asked whether a 
Korean War explosion might be related to his problems.  It 
was stated that she was told that there was no way that they 
could directly relate that.   

A December 1993 discharge summary report from Cullman Medical 
Center stated that the veteran underwent an 
esophagogastroduodenoscopy on December 27, 1993.  The 
discharge diagnoses were peptic ulcer disease, upper 
gastrointestinal bleed secondary to peptic ulcer disease, 
helicobacter pylori in stomach, and bronchitis.   

A February 1994 operative note from Cullman Medical Center 
listed a preoperative diagnosis of history of helicobacter 
pylori with previous marked duodenitis, gastritis, and recent 
history of heme positive stools and periumbilical abdominal 
pain.  Operative findings were moderate to severe reflux 
esophagitis, gastritis, and duodenitis.  There was no active 
ulceration identified.  The pylorus was widely patent.  The 
veteran's colon revealed spasticity throughout with a 3mm 
adenomatous polyp at the 40cm level.  

A January 2003 VA eye examination report noted that the 
veteran had uncorrected visual acuity in the right eye of 
20/50 (near) and 20/100 (far) and corrected visual acuity of 
20/40 (near) and 20/70 (far).  He had uncorrected visual 
acuity in the left eye of 20/200 (near) and 20/400 (far) and 
corrected visual acuity of 20/30 (near) and 20/40 (far).  It 
was stated that he corrected with myopic, astigmatic, and 
presbyopic corrections.  The myopia was stated to be much 
higher in the left eye than in the right eye.  Examination 
revealed posterior chamber interocular lenses in both eyes.  
Also present was a corneal graft on the left, which was clear 
centrally.  The right eye showed moderate Fuchs' dystrophy.  
After dilatation funduscopic examination was normal for age 
with pink discs and good retinal reflexes.  The diagnoses 
were pseudophakus, posterior chamber type bilateral, status 
post corneal graft, left, secondary to Fuchs' dystrophy, 
Fuchs' dystrophy right, moderately severe, status post sclera 
thymolysis, left eye, secondary to irregular astigmatism, and 
refractive error and presbyopia.       

A January 2003 VA stomach and duodenum examination report 
noted that the claims folder had been reviewed prior to the 
examination.  It was stated that he was treated for peptic 
ulcer symptoms while in the military, but acknowledged that 
there was no documentation of this.  It was reported that he 
had a bleeding ulcer in 1993 and that an endoscopy showed a 
duodenal ulcer with gastritis, which was healing.  It was 
noted that he was treated for helicobacter pylori and peptic 
disease and had been doing well since that time.  The 
examiner noted that physical examination was negative, 
stating that there was no epigastric tenderness and that 
bowel sounds were normal.  The diagnosis was peptic ulcer 
disease, long-standing symptoms with a gastrointestinal bleed 
in December 1993.  It was stated that he had a peptic ulcer 
at that time which had healed.  The examiner stated that 
there was no relation between his ulcer disease and 
"ascariasis lambartes" for which he was diagnosed in 
service.  

A February 2003 VA dental examination report noted the March 
1956 VA Form 10-2827, dated March 1956, wherein the veteran 
checked "NO" to the question of whether he incurred a 
dental disability or injury to his teeth during service as a 
result of combat wound, service accident, or trauma (injury).  
It was also noted that all of his teeth were extracted in 
December 1956 at St. Vincent's Hospital and that the 
diagnosis on the report was pyorrhea.  Upon physical 
examination, there was no loss of motion.  It was stated that 
the veteran was totally edentulous and that he had maxillary 
and mandibular complete dentures, which he stated were 
satisfactory.  Oral and radiographic examination appeared 
within normal limits.  The examiner stated, "more than a 
half-century after the alleged incident, it is not possible 
to be certain what role the [veteran's] combat injuries may 
have played in the eventual loss of his teeth."  He stated 
further that based upon the veteran's own written statements 
of 1956, the diagnosis of pyorrhea given by the treating oral 
surgeon at St. Vincent's Hospital in 1956, and the fact that 
more than five years had elapsed after the grenade incident 
before the veteran sought treatment, "it would appear that 
the [veteran's] chronic periodontitis (pyorrhea), rather than 
the combat injury, was responsible for the loss of his 
teeth."     

An April 2003 VA medical opinion report noted that the claims 
folder and the opinions provided by the ophthalmologic 
reviewers had been reviewed.  The physician also stated that 
he had discussed the findings with ophthalmology consultants.  
He stated that it appeared unlikely that ocular pathology 
found at this point was related etiologically to the grenade 
concussion.  He stated further that it appeared as likely as 
not that these may well be a factor of both genetic and/or 
other etiological factors, but that it was not as likely as 
not that this could be related to a concussion exposure in 
the remote past.  

In a May 2003 addendum to the January 2003 VA stomach and 
duodenum examination report, the examiner stated "there is 
no relationship between ascaris lumbricaides [sic] and upper 
or lower [gastrointestinal] problems (intestinal worms)."  
He stated further that the ascaris apparently occurred 50 
years ago and has no residual.         

					A.  Eyes

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Initially, the Board notes that under 38 C.F.R. § 3.303(c), 
refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  VA pays compensation 
for disability resulting only from disease or injury under 
circumstances prescribed by law.  See 38 U.S.C.A. § 1110.  In 
the instant matter, the Board notes that the veteran's SMR's 
do not show any treatment for his eyes.  Nor do the veteran's 
service records document that he was injured by a concussion 
grenade.  However, even assuming arguendo that such an event 
did occur, it was stated in the April 2003 VA medical opinion 
report that it appeared unlikely that ocular pathology found 
at this point was related etiologically to a grenade 
concussion.  It was stated further that it appeared as likely 
as not that these may well be a factor of both genetic and/or 
other etiological factors, but that it was not as likely as 
not that this could be related to a concussion exposure in 
the remote past.  Additionally, there is no competent medical 
opinion relating an eye condition to the veteran's service.  

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, there is no causal connection between 
a bilateral eye disability and his military service.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a bilateral eye 
disability that should be service-connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				B.  Dental Disorder 

Initially, the Board notes that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  38 C.F.R. § 3.381(a) (2005).


The veteran has asserted that his teeth were loosened when a 
concussion grenade exploded three feet from his face while in 
service in 1951.  The February 2003 VA dental examination 
report noted the March 1956 VA Form 10-2827, dated March 
1956, wherein the veteran checked "NO" to the question of 
whether he incurred a dental disability or injury to his 
teeth during service as a result of combat wound, service 
accident, or trauma (injury).  It was also noted that all of 
his teeth were extracted in December 1956 at St. Vincent's 
Hospital and that the diagnosis on the report was pyorrhea.  
Upon physical examination, there was no loss of motion.  It 
was stated that the veteran was totally edentulous and that 
he had maxillary and mandibular complete dentures, which he 
stated were satisfactory.  Oral and radiographic examination 
appeared within normal limits.  The examiner stated, "more 
than a half-century after the alleged incident, it is not 
possible to be certain what role the [veteran's] combat 
injuries may have played in the eventual loss of his teeth."  
He stated further that based upon the veteran's own written 
statements of 1956, the diagnosis of pyorrhea given by the 
treating oral surgeon at St. Vincent's Hospital in 1956, and 
the fact that more than five years had elapsed after the 
grenade incident before the veteran sought treatment, "it 
would appear that the [veteran's] chronic periodontitis 
(pyorrhea), rather than the combat injury, was responsible 
for the loss of his teeth."     

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The veteran's service records do not document that he was 
injured by a concussion grenade.  Moreover, even assuming 
arguendo that such an event did occur, given that the 
February 2003 VA dental examination report related the loss 
of the veteran's teeth to chronic periodontitis (pyorrhea), 
it is not shown that he has a service-connected dental 
condition for which compensation would be permitted and thus 
service connection for a dental disability is not warranted.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is also noted that a claim for service-connected 
compensation for a dental disorder is also considered to be a 
claim for VA outpatient dental treatment.  Mays v. Brown, 5 
Vet. App. 302, 306 (1993).  In this regard, the claims folder 
contains a VA letter dated August 2, 1956, which states that 
since the veteran's application for outpatient dental 
treatment was not made within the time limitation for filing 
a claim, and it did not indicate that he met any one of the 
conditions specified in the letter, his claim was denied.      

The Board also emphasizes that the veteran's statements are 
not competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				C.  Gastrointestinal Disorder

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The Board acknowledges that the claims folder contains a 
service medical record noting that the veteran was examined 
in March 1952 for intestinal parasites; the veteran was noted 
to have ascaris lumbricoides.  However, the first post-
service treatment for any gastrointestinal problems was not 
until decades after service.  This lengthy period without 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board also acknowledges that the January 2003 VA stomach 
and duodenum examination report noted that the veteran was 
treated for peptic ulcer symptoms while in the military, but 
stated that there was no documentation of this.  In this 
regard, the Board notes that the Court in LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) held that medical history provided 
by the veteran does not transform that history into medical 
evidence.  The objective medical evidence of record does not 
show that the veteran had a peptic ulcer either in service, 
or within one year of the veteran's separation from service.  
The examiner's diagnosis was peptic ulcer disease, long-
standing symptoms with a gastrointestinal bleed in December 
1993.  It was stated that he had a peptic ulcer at that time 
which had healed.  The examiner stated that there was no 
relation between his ulcer disease and "ascariasis 
lambartes" for which he was diagnosed in service.  Moreover, 
in the May 2003 addendum to the January 2003 VA stomach and 
duodenum examination report, the examiner stated "there is 
no relationship between ascaris lumbricaides [sic] and upper 
or lower [gastrointestinal] problems (intestinal worms)."  
He stated further that the ascaris apparently occurred 50 
years ago and has no residual.  

The Board again emphasizes that the veteran's statements are 
not competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a January 2005 letter informed 
the appellant of what the evidence needed to show in order to 
establish entitlement to service connection.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the January 2005 letter informed the veteran that that 
VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).  The letter also informed the 
veteran that VA would provide a medical examination or obtain 
a medical opinion if it was determined that such was 
necessary to decide his claim.    
     
In addition, the August 2004 and June 2005 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2005), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2005).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2005).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the January 2005 VCAA notice letter sent to the veteran 
specifically requested that the veteran provide VA with any 
evidence or information that he may have pertaining to his 
claims.  Moreover, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the SSOC's 
included the language of 38 C.F.R. § 3.159(b)(1), from which 
the Court obtained the fourth notice element.  Thus, the VCAA 
notice letter, combined with the SSOC's, clearly comply with 
the section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The veteran has been afforded VA examinations regarding the 
issues on appeal.  Furthermore, the veteran submitted a 
statement, dated February 2005, in which he stated that there 
was no additional information available.  Therefore, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for a bilateral eye disability is denied.  

Service connection for a dental disability is denied.

Service connection for a gastrointestinal disorder is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


